COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
IN THE
  MATTER OF H.M.,
 
                            Appellant.
 
 


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00065-CV
 
Appeal from the
 
County Court at Law
 
of Midland County, Texas
 
(TC#4989)




 
MEMORANDUM
OPINION
H.M. has filed a motion to dismiss
this appeal.  The motion is signed by
H.M. and his attorney.  Therefore, the
motion is granted, and this appeal is dismissed.  See Tex.
R. App. P. 42.2(a).
 
SUSAN
LARSEN, Justice
November 6, 2003
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.